NEWS RELEASE Contact:Wendy S. Schmucker Senior Vice President, Secretary and Treasurer 724-537-9923 For Immediate Release COMMERCIAL NATIONAL REPORTS 63% FIRST QUARTER 2 LATROBE, PA, April 16, 2009 - Commercial National Financial Corporation (NASDAQ:CNAF)(Company), parent Company of Commercial Bank & Trust of PA, has reported earnings for the quarter ended March 31, 2009. The Company earned $1,269,000 (or $.44 per average share outstanding) in 2009 compared to $816,000 (or $.27 per average share outstanding) in 2008. President and Chief Executive Officer Gregg E. Hunter noted, “Earnings per share increased 63% during the first quarter of 2009 in comparison to 2008’s first quarter. Net income for 2009’s first quarter rose 56% which represented a $453,000 improvement over first quarter 2008. The Company’s financial condition and performance remain strong because over the past 5 years a continual emphasis has been placed on the prioritization of safety and soundness. This focused strategy makes possible our traditionally attractive cash dividend payments to shareholders.” In addition to Latrobe, Pennsylvania where it is headquartered, the Company operates community banking facilities in Greensburg, Hempfield Township, Ligonier, North Huntingdon, Unity Township and West Newton, Pennsylvania and also maintains a commercial business development sales force throughout its entire market area. The Company operates an asset management and trust division of Commercial Bank & Trust of PA headquartered in Greensburg, Pennsylvania.
